Citation Nr: 0937114	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher rating for a left ankle fracture, 
currently evaluated as 20 percent disabling.

2.  Whether the severance of service connection for left 
ankle arthritis was proper.

3.  Entitlement to a higher rating for a medial meniscus tear 
of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from March 1971 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2005 and June 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, and Louisville, Kentucky 
respectively.

The Veteran was scheduled for a Board videoconference hearing 
on February 27, 2009.  He called his representative at 
Disabled American Veterans (DAV) the day before his hearing 
to say that he would not be able to attend his scheduled 
hearing because his car had broken down, and stated that he 
would like to have his hearing rescheduled for a later date.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, a September 2009 letter to the Veteran 
informed him that his motion to reschedule his 
videoconference hearing had been granted.  In accordance with 
his request, the Veteran must be provided an opportunity to 
present testimony during a videoconference hearing before a 
member of the Board who will participate in deciding his 
case.  

In view of the foregoing, the case is REMANDED for the 
following action:

The AOJ should schedule the Veteran for a 
video-conference hearing before a member 
of the Board in accordance with his 
request.  The AOJ should notify the 
Veteran of the date and time of the 
hearing.  The Veteran and his 
representative should be given the 
opportunity to review the file and 
prepare for the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

